DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 18-21 directed to method non-elected without traverse.  Accordingly, claims 18-21 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 18-21 are cancelled.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant argued that the closest prior art Sony Corp (JP 2009-113294 as provided by the applicant’s IDS), in view of Itoh et al (US 2015/0211928) or Liu et al (US 2014/0319219), and further in view of Matsushita (JP 2002-210835), fails to teach amended claim 1, directed to an optical shaping apparatus, comprising: a light source unit that outputs collimated light; an optical function unit that is disposed on an optical path of the collimated light and modules  wherein the optical function unit is configured to scan the target surface with the collimated light and wherein the control unit is configured to control light emission of the light source unit on a basis of coordinate data of a shaped object. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0100509 A1 pertains to optical scanning apparatus and image forming apparatus, teaches polygon surface mirror, and producing collimated beam via condenser lens (see [0043]), US 2013/0057890 A1 teaches optical scanning apparatus and similarly producing collimated beans from condenser lens. US 2009/0184444 A1 teaches optical molding apparatus where galvano mirror (97) is used, and producing collimated incident light beam. However, none of these references cure the deficiency of the above prior art as discuseed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743